Citation Nr: 1826715	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for lumbar spine disability. 

2. Entitlement to service connection to any acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2015, the Veteran testified during a hearing before the Veterans Law Judge below that was conducted by video conference.  A transcript is of record.

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's lumbar spine degenerative change is related to his military service.

2. There is a proximate balance of evidence that the Veteran has a current diagnosis of PTSD, related to in-service stressors.

3. The evidence of record is against a finding that the Veteran's left knee disability is related to an injury sustained during active service


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative changes, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A Veteran's lay testimony alone also may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is related to his fear of hostile military or terrorist activity; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304 (f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Lumbar spine

The Veteran contends he has a lumbar spine disability that is a result of his active duty service, specifically as the result of landing wrong during a parachute jump.  See April 2010 Veterans Application for Compensation or Pension. 

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of lumbar spine, degenerative changes.  See October 2013 Private medical treatment record.  Thus, the first element of direct service connection is met

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records indicate a complaint of low back pain.  See October 1997 service treatment record.  Further, the Veteran testified to seeking medical attention for a low back injury sustained during active service, which his spouse also corroborated.  The Board finds his testimony to be competent and credible, as the available documentation corroborates his reports of an in-service injury to his back.  Therefore, the second element of service connection is met.

With regard to the third element of service connection, nexus, there is probative medical evidence for and against the contention that the Veteran's lumbar spine disability is etiologically related to his military service. 

In May 2010, the Veteran attended a VA Spine examination.  The examiner diagnosed chronic low back pain.  Further, he opined that it was less likely as not that the Veteran's current condition was military incurred.  The rationale stated was that while in the military, in October 21, 1997, [the Veteran] most likely suffered an acute type of strain in the spine.  [The Veteran] was treated with indomethacin for several days.  [The Veteran] was treated properly.  Strain and sprain will resolve within a time frame of 2-4 weeks without complication.  There were no degenerative changes of his spine noted in the military.  There was no documentation of a "bad parachute landing" noted in his SMR.

In an October 2013 private medical treatment record, the Veteran's private physician, Dr. W.M., diagnosed him lumbar spine degenerative changes.  He further stated that "the [Veteran's] symptoms for which I am seeing the [Veteran] are more likely than not directly related to the accident described above. . . These opinions are based on the [Veteran's] history, physical examination, imaging studies and medical records thus provided."  

The Board finds that the disagreement in opinion regarding the relationship between current disability and service represent the considered judgement of the medical professionals offering them.  The record discloses no particular reason to find one more persuasive that the other.  Where the evidence is in relative equipoise, the benefit of the doubt is given to the Veteran.  Accordingly, a basis upon which to establish service connection for degenerative changes of the lumbar spine has been presented.  Service connection for lumbar spine degenerative changes is granted.

B. PTSD

The Veteran contends that his PTSD is a result of airborne jumps during his active service.  See August 2010 Statement in Support of Claim for PTSD. 

The Veteran's VA treatment records show he is considered to have PTSD, which his treatment providers related to his airborne status and participation in parachute jumps during service.  His service personnel records show the Veteran's airborne status with at least 12 parachute jumps to his credit, including 6 at night.  With the diagnosis linked to confirmed service stressors, a reasonable basis upon which to establish service connection has been presented.   

C. Left knee

The Veteran contends that his left knee disability is a result of his active service.  See September 2010 Statement in Support of Claim.

With regard to the first element of service connection, a current disability, the Veteran has left knee pain and "likely" chondromalacia of the left knee.  See February 2011 VA Knee examination. 

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records show treatment and medication taken for the left knee complaints.  See June 1996 Service treatment record

With regard to the third element of service connection, nexus, the Board finds that the evidence of record does not support the Veteran's contention that his current left knee condition is related to an in-service event.

In February 2011, the Veteran attended a VA knee examination.  The Veteran noted that he injured his knee during a training exercise with repetitive activities titled "shoot, move and communicate."  The examiner found left knee pain and "likely" chondromalacia of the left knee.  The examiner opined this was not likely caused by or a result of the event described in the Veteran's service record.  This conclusion was based on the paucity of current findings as well as the lack of findings on the exam at the time of the alleged incident.  In addition the current x-ray study of the left knee is considered to be within normal limits.  

A May 2013 private medical treatment record indicates inflammation of the left knee. 

In November 2015, the Veteran attended a Board hearing.  He testified that the he injured his knees during parachute jumps and during "shoot, move and communicate" training exercises.  Further, he noted that his knees are getting worse. 

Here, the Board finds the February 2011 medical opinion the most probative evidence of record addressing the etiology of the Veteran's left knee disability, as it is based on an accurate history as presented by the Veteran at the time.  There are no medical opinions of record contrary to that of the February 2011 VA examiner.  

The Board acknowledges the Veteran's contention as to the cause of his disability.  However, he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet.  App. 460, 465 (1999).  The question of causation of a left knee disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of the disabilities at issue requires a specialized understanding of the medical nature and pathology of the disorder, which the Veteran has not been shown to have.  See Jandreau, supra.  As such, the Veteran's lay statements are not considered probative. 

Based on the foregoing, the Board finds that service connection for a left knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for lumbar spine degenerative changes is granted.

Entitlement to service connection for PTSD is granted

Entitlement to service connection for a left knee disability is denied.

REMAND

With regard to the Veteran's claim for a right knee disability, the Veteran submitted a December 2010 Statement in Support of Claim noting the he injured both of his knees during training exercises.  The Board notes that the Veteran was afforded a left knee VA examination for essentially the same contention but an opinion for the right knee etiology was not furnished. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA records of treatment and associate those documents with the claims file.

2. Arrange for an examination in order to determine the nature and etiology of the Veteran's current right knee disability.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies should be conducted, and after the examination and interview of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that any current right knee disability had its onset in, or is otherwise related to an in-service disease or injury?  

The examiner is asked to provide a medical rationale or explanation for the opinion given.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


